     Case: 1:19-cv-01218 Document #: 41 Filed: 08/22/19 Page 1 of 1 PageID #:131

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Nasim Ghebari
                                           Plaintiff,
v.                                                        Case No.: 1:19−cv−01218
                                                          Honorable Robert M. Dow Jr.
National Gas and Electric, LLC, et al.
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 22, 2019:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Motion hearing held.
Plaintiff's motion to Deny or Continue Defendant's Motion for Summary Judgment
Pursuant to Fed. R. Civ. P. 56(d) and Supporting Memorandum [39] is entered and
continued. In the event the parties are unable to reach a resolution, Defendants' response
shall be filed by 9/5/2019. Mailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
